Exhibit 10.7(F)

 

MEMORANDUM OF UNDERSTANDING

 

THIS MEMORANDUM OF UNDERSTANDING (“Agreement”), is made on June 7, 2005, by and
among the City of Evansville, Indiana acting by and through the Redevelopment
Commission of the City of Evansville, Indiana, organized and operating under IC
36-7-14 (“Commission”), Aztar Indiana Gaming Company, LLC, a limited liability
company, organized and existing under the laws of the State of Indiana (“Aztar
Indiana”), and Aztar Corporation, a corporation organized and existing under the
laws of the State of Delaware (“Guarantor”).

 

RECITALS

 

A. The Commission, Aztar Indiana and Guarantor are the parties in interest to
that certain Evansville Riverboat Landing Lease dated May 2, 1995 (the “Original
Lease”), as amended by an Amendment to Lease Agreement effective December 1,
2001 (the “First Amendment”), as further amended by that certain Second
Amendment to Lease Agreement dated August 27, 2003 (the “Second Amendment”), and
as further amended by those certain Memorandums of Understanding made effective
as of December 1, 2004, March 15, 2005, and May 12, 2005, respectively (the
“MOUs,” and collectively with the Original Lease, the First Amendment and the
Second Amendment, the “Lease”).

 

B. Section 2.04 of the Original Lease, as amended by the MOUs, provides that
options in favor of the Tenant to extend the terms of the Lease shall be deemed
to be automatically exercised unless Tenant shall give City notice of the
relinquishment of such option and all succeeding options at least one hundred
sixty-five (165) days prior to the expiration of the Original Term or prior
Extended Term, as the case may be.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Commission, Aztar Indiana and the Guarantor agree to amend the
Lease as follows. Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Lease.

 

1. Exercise of Option to Extend. Section 2.04 of the Original Lease, as amended
by the MOUs, is hereby amended in its entirety to read as follows:

 

“Section 2.04. Exercise of Option to Extend. The options to extend the term of
this Lease shall be deemed to be automatically exercised unless Tenant shall
give City notice of the relinquishment of such option and all succeeding options
in the manner hereinafter specified for notices not later than July 19, 2005,
prior to the expiration of the Original Term or at least one hundred sixty-five
(165) days prior to the expiration of the prior Extended Term, as the case may
be. The failure of Tenant to give such notice within the time limited shall
cause such option to be automatically exercised and this Lease shall continue in
full force and effect for the succeeding Extended Term. The giving of notice of
the relinquishment of an

 

--------------------------------------------------------------------------------


 

option to extend the term within the specified time periods prior to the
expiration of the preceding term shall cause such Extended Term and any
succeeding Extended Terms to lapse and become null and void and of no further
force or effect, and this Lease and all rights of Tenant hereunder shall expire
and terminate as of the end of the Original Term or Extended Term, as the case
may be.”

 

2. Confirmation. The Lease, to the extent not inconsistent with the terms
hereof, is hereby confirmed.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the day and year first above
written.

 

AZTAR INDIANA GAMING

AZTAR CORPORATION

COMPANY, LLC

 

 

 

 

 

 

By:

/s/ James L. Brown

 

By:

/s/ Neil Ciarfalia

Printed:

James L. Brown

Printed:

Neil Ciarfalia

Title:

President/GM

Title:

CFO, VP & Treasurer

 

REDEVELOPMENT COMMISSION OF

 

THE CITY OF EVANSVILLE, INDIANA

 

 

 

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 